        Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 1 of 13




THEAu     HousE
  04 SAN ANTONIO      SRTR-
AUSTIN, TEXAS 78701


(512) 474-7677    I
                      Phone
(512) 474-5306    I
                      Fax             OSS            ALISE
                                       LAW GROUP
                                         July 28, 2020


Via Facsimile and Electronic Mail
(210) 281-2522
U.S. Equal Employment Opportunity Commission
San Antonio Field Office
5410 Fredericksburg Road, Suite 200
San Antonio, Texas 78229

        Re:       Charge of Discrimination
                 Charging Party: Kayla Russ
                 Respondent Ettain Health
                 Charge Number: To Be Assigned

Dear Sir or Madame:

        Please be advised that this firm represents Kayla Russ regarding the above-referenced
matter. I have enclosed a Charge of Discrimination executed by my client which I request that you
process in your usual manner.

        Please direct any future communication regarding this Charge to my attention. Tiank you
for your assistance.

                                                    Sincerely,

                                                  /s/Brett Beeler


                                                    Brett C. Beeler

BCB/sjt
Enclosure
                      Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 2 of 13


EEOC ForteS     (11109)



                          CHARGE OF DISCRIMINATION                                                             Charge Presented To:                  Agencyties) Charge No(s):
               This form Is affected by the Privacy Act of 1974. See enclosad Privacy Act
                       Statement and other InformatIon before completIng this form.                               []     FE PA
                                                                                                                     JEEOC

                                               Texas Workforce Commission Civil Rights Division                                                                          and EEOC
                                                                            Slate or lccalAgenoy,_if any
Name     (in*atø Mr.,     Ms., Mis.)                                                                                      Home Phone fine.!. Area Code)            Date of Birth

Kayla Russ                                                                                                                      816-824-0789                     0210811962
Street Address                                                                     City, Slate Brid ZIP Code

PC Box 1034
Round Rock, Texas 78680
Named is the Employer, Labor Oianization, Employmeni Agency, Apprenticeship Committee, or State or Local Government Agenty That                                      I   Believe
Discriminated Against Me or Others, (if more than two, fist under PART/CL/MRS below.)
Name                                                                                                                      No Ernpteyees, Membsfa       Phoneo. (include Area        Code)

Ettain Health                                                                                                                   Over 500                      74-525-5499
Street Address                                                                     City, State end ZIP Code

127W. Worthington Aye, Ste. 100
Charlotte, North Carolina 28203
Name                                                                                                                      No. Errploye55, Metrters     Phon4'lo. (Include Area Code)



Street Addras                                                                      City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                              DATE(S) DISCRIMINATI4N TOOK PLACE
                                                                                                                                        Earliest              Latest

              RACE                 COLOR              SEX                RELIGION                      NATIONAL ORIGiN               04/1412020                  04/14/2020
                ElRETALTION

                  [J
                                       []
                            OTHER(Spec)y)
                                             AGE              DISABIUTY                         GENE11O INFORMATION

                                                                                                                                           [J
THE PARTICULARS ARE (if adctiional paper ra needed, attach axfra sheet(s)):


          began working for Respondent (formerly Leidos Health) on December 2, 2019 as the Team Lead on a
          I

    project for client MedStar Health. At the beginning, I traveled to Maryland each week for the prject, but then
    worked from my home office starting in March 2020. I had previously worked for Respondent on another
    successful project in 2016. I was a productive employee with no disciplinary history.

         I received high praise by my managers at Respondent, Joe Barrett and Pamela Borsuk, ad MedStar

    Health for my work with MedStar Health. Around March 2020, many consultants' contracts wee terminated
    due to COVID-1 9, but MedStar Health kept me on, due to my performance arid important role. In fact,
    although my contract was initially scheduled to end on May 29, 2020, MedStar Health and Respondent
    asked me to extend my contract through October 2020, as confirmed by Barrett on March 25, 020.
    MedStar Health said they wanted me to work with them for as long as I wanted.


                                                                                                   NOTAF(.- 44       n                 a
                                                                                                                                           --,
                                                                                                                                            and LocatAgencRequlrementh
Iwant this charge tiled wh both the EEOC and the state or local Agency, If any.             I

will advise the agencies if I change my address or phone number and I will                                 (
cooperate fully with them in the processing of my charge in accordance with their                          \          \                                 '..

procedures.                                                                                        I swear r'afjmjthat h    Iead the above char e end that                 It is   true to
I   declare Under penalty of penury that the above Is true and correct,                            the b st of myiowIedge, Information and belief
                                                                                                    SIGNA            CO




    07/23/2020
                   Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 3 of 13


EEOC Fonn5 (11/09)

                     CHARGE OF DISCRIMINATION                                                        Charge Presented To:            AgencyQes) Charge No(s):

            This form is affected by the PrivacyAct o11974. See enclosed Pflvacy Act                               FEPA
                    Statement and other informaon before completing this form.
                                                                                                                   EEOC

                                             Texas Workforce           Commission Civil Rights DIvision                                                and EEOC
                                                                       State or local Agency, If 8flY
THE PARTICULARS ARE (If additional paperis noederi, attach extra


     On April 8, 2020, I had an emergency related to my mental health disability and was withoit access to
  my phone or computer. checked into a behavioral hospital.
                                         I




      On April 13, 2020, I called Barrett multiple times from the hospital telephone line and left hfrn a
 voicemail. We then spoke that day. I told Barrett that reached out to MedStar Health and asled him to
                                                                                        I


 speak to MedStar Health as well to see what they needed from me.

      On April 14, 2020, Barrett left me a voicemail. He terminated me and said that MedStar                                                    Halth      made
  the decision to terminate my contract.

       However, upon information and belief MedStar Health did not terminate my contract and
                                                                   1
                                                                                                                                                    anted me to
  continue working on their project.

       believe that have been discriminated against because of my disability in violation of the
        I                      I
                                                                                                                                                     mericans
 with Disabilities Act of 1990      as amended, and the Texas Labor Code.
                                                       (ADA)1




I want this charge filed with both the EEOC and the State or local Agency, if any.          I

will advise the agencies Iii change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
crocedures.                                                                                     I swear o(à1firrmHit I hVb read the above ctiar     and that it is true to
I deálare under penalty of perjury that the above Is true and correct.                          the be t of my knovdedge, Information and belief.
                                                                                                SIGNAT             COMP



                                                                                                SUBSCRIBED AND S
                                                                                                (month,   day, year)
 07/23/2020
                                                                                                                             '*1    STEPHANIE        4E   TORRES
            Date                                Charging Party S/gielure                        7                                    MyNotatyll
                                                                                                 /'(,3/                                              132046524
             Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 4 of 13


CP Endoure   with   EEOC Form   5 (11109)



PRIVACY ACT STATEMENT: Under the Privacy                      Act of 1974, Pub. Law 93-579, authority to
personal data and its uses are:

1.    FORM NUMBER/TITLE!DATE.                      EEOC Form 5, Charge of Discrimination (11/09).

2.    AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211,29 U.S.C. 626,42 U.S.C. 12117,42 U.S.C.2OOOfI-6.

3.    PRINCIPAL PuRposEs.    The purposes of a charge, taken on this form or otherwise requced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings,

4.    RouTiNe USES. This form is used to provide facts that may establish the existence a! matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). lnfomation
given will be used by staff to guide its mediation and investigation efforts and, as appIicalle, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be preented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carryiig out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organiztion
against which the charge is made.

5.    WHETHER DiSCLOSURE                    IS                                               rwst be
                                                 MANDATORY; EFFECT o NOT GIVING INFORMATION. Charges
reduced to writing and should identify the charging and responding   parties and  the action  or
policies complained of. Without a written  charge, EEOC  will ordinarily not act on the compIaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using tliis form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); harges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later
amendment. It is not mandatory that this form be used to make a charge.

                                 NoTIcE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-file: charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC m also be
first handled by a FEPA under worksharing agreements. You will be told which agency II handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to U FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its find gs.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

                                            NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retallatic                      I   IS

taken against you or others who oppose discrimination or cooperate in any investigatlo                             or
lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d) of the AIDE
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment a                        ency to
discriminate against anyone, or for a union to discriminate against its members or memb                        'ship
applicants, because they have opposed any practice made unlawful by the statutes, or b                           ause
they have made a charge, testified, assisted, or participated in any manner in an investig                     tion,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Sec
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of,                 I




under the Act.
                                 Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 5 of 13
EEOC Form   161   (1   1/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                        DISMISSAL AND NOTICE OF RIGHTS
To:    Kayla Russ                                                                             From:    San Antonio Field Office
       P.O. Box 1034                                                                                   5410 Fredericksburg Rd
       Round Rock, TX 78680                                                                            Suite 200
                                                                                                       San Antonio, TX 78229


                                   On behalf of person (s) aggrieved whose identity is
                                   CONFIDENTIAL (29 CFR 16O1. 7(a))
EEOC Charge No.                                        EEOC Representative                                                  TeIehone No.

                                                       Pamela Taylor,
451-2020-03040                                         Investigator                                                         (21l) 640-7558
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                        Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                       The Respondent employs less than the required number of employees or is not otherwise covered              b' the statutes.

                        Your charge was not timely filed with EEOC; in other words, you waited too long after the late(s) of the alleged
                        discrimination to file your charge

       EE1The                EEOC issues the following determination: The EEOC will not proceed further with its investi            ation, and makes no
                        determination about whether further investigation would establish violations of the statute. This doe        not mean the claims
                        have no merit. This determination does not certify that the respondent is in compliance with th              statutes. The EEOC
                        makes no finding as to the merits of any other issues that might be construed as having been raised         y this charge.

                        The EEOC has adopted the findings of the state or local fair employment practices agency that inves igated this charge.

                        Other (briefly state)

                                                                 - NOTICE OF SUIT RIGHTS -
                                                           (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, orthe Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue tpiat we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or sate court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on his charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful 'iiolations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more thn 2 years (3 ve
before you file suit may not be collectible.
                                                                               ii   'eblf of the Commission
                                                 (                                                                    For           4/15/2021

 Enclosures(s)                                                              Travis G. Hicks,                                          (Date Issued)
                                                                                Director
 cc:
             Craig Hopewell                                                                  Brett C. Beeler
             Corporate Attorney                                                              ROSS SCALISE LAW GROUP
             ETTAIN GROUP                                                                    1104 San Antonio St
             127 W. Worthington Ave., Ste. 100                                               Austin, TX 78701
             Charlotte, NC 28203
                            Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 6 of 13
Enclosure with   EEOC
Form 161   (1 1/2020)


                                               INFORMATION RELATED TO FILING SUIT
                                             UNDER THE LAWS ENFORCED BY THE EEOC

                                 (This information relates to filing suit in Federal or State court under Federal law.
                        If you also plan to sue claiming violations of State law, please be aware that time limits and
                               provisions of State law may be shorter or more limited than those described below.)


                                          Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                          the Genetic Information Nondiscrimination Act (GINA), or tle Age
                                          Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in tile charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If ycu intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its ehvelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any q.iestion that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of rceipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter fo you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that cortains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answrs from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write yoir complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                  --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA un1erpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not becollectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
                        -
before 7/1/10 not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit or filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suingon the EPA
claim, suit must be filed within 90 days of this Notice     within the 2- or 3-year EPA back pay reovery period.

ATTORNEY REPRESENTATION                      --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court hving jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assi$ance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explainin detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period merfitioned above,
 because such requests do j relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                               --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer                        r if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If                   ou need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writi                g and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain tim                       , all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to r              view the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any requ                      St should be
made within the next 90 days.)

                        IF YOU   FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS
                Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 7 of 13




Enclosures(s)



cc:
                    Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 8 of 13
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADAIADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a subtantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If
                                                            he or she consult the

http://www.eeoc.gov/laws/types/djsability regulations.cfm.

"Actual" disability or a "record of" a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record of" a disability):

 )       The limitations from the impairment no longer have to be severe or significant for the impairment to
     be considered substantially limiting.
  > In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
     learning, thinking, concentrating, reading, bending, and communicating (more exampls at 29 C.F.R. §
     1630.2(i)), "major life activities" now include the operation of major bodily finctions, such as:
     functions of the immune system, special sense organs and skin; normal cell growh; and digestive,
     genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovacular, endocrine,
     hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of a individual organ
     within a body system.
  > Only one major life activity need be substantially limited.
  ) With the exception of ordinary eyeglasses or contact lenses, the beneficial effecs of "mitigating
     measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifiations) are not
     considered in determining if the impairment substantially limits a major life activity.
  )' An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
     cancer) is a disability if it would be substantially limiting when active.
  ) An impairment may be substantially limiting even though it lasts or is expected to hst fewer than six
         months.

"Regarded as" coverage:
     )  An individual can meet the definition of disability if an employment action was taken because of an
        actual or perceived impairment (e.g., refusal to hire, demotion, placement on nvoluntary leave,
        termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
        condition, or privilege of employment).
     ) "Regarded as" coverage under the ADAAA no longer requires that an impairmert be substantially
        limiting, or that the employer perceives the impairment to be substantially limiting.
     > The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
        BOTH transitory (lasting or expected to last six months or less) AND minor.
     )' A person is not able to bring a failure to accommodate claim f the individual is coveied only under the
        "regarded as" definition of "disability."

Note: Although the amended ADA states that the definition of disability "shall be constitued broadly" and
"should not demand extensive analysis," some courts require specjflcity in the complaint xplaining how an
impairment substantially limits a major lj[e activity or what facts indicate the challenged enployment action
was because of the impairment. Beyond the initial pleading stage, some courts will requir specflc evidence
to establish disability. For more information, consult the amended regulations and apjendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_reguiations.cfm.
         Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 9 of 13
TIME SENT                                      REMOTE CSID          DURATION   PAGES   STATUS
July 28. 2020 at 3:00:44 PM CDT                2102812522           157        5       Sent




                                  Ross             .    SCALISE
                                       LAW GROUP
                                        1104 SAN ANTONIO ST
                                          AUSTIN TX 78701

                                             PHONE 512 474-7677
                                         FACSIMILE   512-474-5306


                                  FAX COVER SHEET

                                    Date:     2020-07-28

                                      To:

                                     Attn:     EEOC San Antomo Field Office

                                  Fax No:      (210) 281-2522


                                   From:       Stephanie Tones



                              Total Pages:     5

                                      RE:      Our Client: Kayla Russ

                              Comments:




       Confidentiality Notice: This transmission contains confidential information intended only fr   the
       use of the recipient named above. If you have received this facsimile in error, please notfj'us by
       telephone. You are cautioned that any disclosure, copying, distribution or other use       f   the
       transmitted information is prohibited. Thankyou.
           Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 10 of 13




    THE ALLAN Hou
    1104 SAN ANTONIO SrREET                                                          BRETT C. BEELER
    AusriN, TExPs78701                                                                           ATTOEYAT LAW

    (512) 474-7677       IThone
                                                                                LIcE!v   IN   TASAND 4ALIFORIWA
    (512)474-5306    I
                         Fa            Ross            SCALISE                  TTOAWGRcUP.COM
                                            LAW GROUP

                                            February 16, 2021

Via EEOC Public Portal
U.S. Equal Employment Opportunity Commission
Pamela D. Taylor, Investigator
San Antonio Field Office
5410 Fredericksburg Road, Suite 200
San Antonio, Texas 78229
Pamela.taylor@eeoc.gov

           Re:       Rebuttal Statement
                     Charging Party: Kayla Russ
                     Respondent: ETTAIN HEALTH
                     Charge Number: 451-2020-03040

Dear Ms. Taylor:

       My client, Kayla Russ, provides the following rebuttal to the position                              ment
submitted by Respondent Ettain Health ("Respondent" or "Ettain").l

           Ettain's Contradictory Explanation for Terminating Ms. Russ is Clear Pretext

        Ettain writes in its position statement that Ettain made the decision to termiiate Ms.
Russ, not MedStar the client Ms. Russ was serving. However, when Ettain's              esource
Manager and Ms. Russ' supervisor, Joe Barrett,     terminated  Ms. Russ, he  stated      it was     tht
MedStar's choice. He said "the client is going to be ending your engagement and mo,ing on...
MedStar is going to be moving on." That voicemail is attached as Exhibit 1. These urported
rationales are opposite.

        Defendants' shifting rationale for terminating Ms. Russ is well-established evidence of
pretext. See Apache Corp. v. Davis, 573 S.W.3d 475, 501 (Tex. App. 2019) ("Davis al o argues

1
 This rebuttal is submitted for the purpose of aiding the EEOC in its investigation and does not consitute a
binding statement of Ms. Russ' claims or evidence. Nor is it intended to be used as evidence in cour. Ms.
Russ has not had an opportunity for full investigation or formal discovery and reserves her right to rresent
new or additional information at a later date.

                                                       1
        Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 11 of 13


Russ Rebuttal Statement
February 16, 2021
Page 2 of 4


that evidence of pretext is found in the fact that Ricotta proffered different reasons to    )avis for
her termination than those he testified to at trial. We agree."); Thurman v. Yellow Fre      ghtSys.,
Inc., 90 F.3d 1160, 1167 (6th Cir. 1996) ("An employer's changing rationale for m             king an
adverse employment decision can be evidence of pretext."); Burrell v. Dr. Pepper/i           even Up
Bottling Grp., Inc., 482 F.3d 408, 413 (5th Cir. 2007); Read v. BT Alex Brown Inc., 72       F.   App'x
112, 120 (5th Cir. 2003).

        Ettain Regarded Ms. Russ as Having a Disability under the ADA

       During her stay at the behavioral hospital, Ms. Russ and Barrett exchanged ph          ne calls
and voicemails. Barrett saw the phone number that Ms. Russ called him from.                   He also
presumably called that number to speak with Ms. Russ and was informed that he was            calling a
behavioral health hospital. Ettain was therefore well aware of Ms. Russ' need for            lisa bi lity
leave.

        Further, Courtney Colbert, Information Systems Manager for MedStar, emailed Ms. Russ
on April 17, 2020 (three days after the termination). Colbert wrote that "the team wa thinking
about you and hope you are doing well!" That email is attached as Exhibit 2. This indicates that
Ettain communicated Ms. Russ' perceived disability to MedStar.

        Ettain therefore regarded Ms. Russ as having a disability. Under the 2q08 ADA
Amendments Act, this only requires evidence that an employee was subjected to ar adverse
action because of an actual or perceived impairment, whether or not the impairment linits or is
perceived to limit a major life activity. See 42 U.S.C. § 12102(3)(A); 29 C.F.R. § 1630.(g)(1)(iii)
and 1630.2(l)(1).

        The Indefinite Nature of Ms. Russ' Industry Does Not Limit Her Claims

        Ettain's discussion about the contractual nature of Ms. Russ' work is irrelevant.

       First, Barrett confirmed to Ms. Russ that she had until the end of April 2020 to lecide to
continue working on the MedStar project "through October and maybe longer." The text
messages between Ms. Russ and Barrett are attached as Exhibit 3.

       Barrett also mentions to Ms. Russ in Exhibit 3 that MedStar "love to keep yu on the
team." Indeed, around March 2020, MedStar terminated the contracts of many coisultants
due to Covid-19, but MedStar Health kept Ms. Russ on due to her performance, depeidability,
and important role. MedStar told Ms. Russ on multiple occasions that they wanted he to work
with them for as long as she wanted.

        Second, Ettain asserts that MedStar's input back to Ettain was that the positior was not
crucial enough to "backfill the position." This is false, so it is not surprising that Ettain offers no
evidence of this communication. Ettain terminated Ms. Russ even though MedStar wnted her
        Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 12 of 13


Russ Rebuttal Statement
February 16, 2021
Page 3 of 4


to return and did not want somebody else. On July 22, Colbert confirmed this to Ms. uss. An
audio recording of that conversation is attached as Exhibit 4. In the call, Colbert says MedStar
was "fine waiting until you were able to come back", that it "definitely wasn't our decision",
and it was Ettain "telling us that basically you were not available to continue."

       Third, because Ms. Russ was a W2 employee consultant for Ettain, the compartly would
have presumably placed her on "the bench" and continued to employer her and looi for new
contracts for her to start on.

       Courts are clear that the termination of a temporary contract is a terminaion and
adverse employment action. Mooney v. Lafayette Cty. Sch. 01st., 538 Fed.Appx. 447, 453 (5th
Cir. 2013) (holding that "non-renewal of [plaintiff's] contract constituted a termiration of
employment, an adverse employment action"); Garrett v. Judson lndep. School bist., 299
Fed.Appx. 337, 345 (5th Cir. 2008) (same); Skaggs v. Van Alstyne Indep. Sch. 01st., p017 WL
77825, at *17 (E.D. Tex. 2017) (same); Malcolm v. Vicksburg Warren Sch. 01st. Bd. of trustees,
2016 WL 9631308, at *5 (S.D. Miss. 2016), reconsideration denied and aff'd. (Deendant's
argument that "non-renewal of an employment contract does not constitute an adverse
employment action because.., a contract-based employee has no expectation of emloyment
beyond the terms of his or her contract... is without merit").



        Termination of Ms. Russ was Nonsensical

      As shown in Exhibit 2, Colbert and MedStar valued Ms. Russ greatly and,       afterher brief
absence, told her it did not "think of you any less and would welcome you back."

      In its position statement, Ettain shares the April 13, 2020 email from MedStr where
MedStar was "checking on the status of Kayla Russ." Ettain then claims that MedStar
"expressed their dissatisfaction" about Ms. Russ' unannounced leave and then "were xtremely
pleased with how we handled the situation." However, Ettain fails to provide any proof of
these allegations. Instead, all evidence indicates that MedStar simply assumed that Ms. Russ
had an emergency or contracted Covid-19 and was completely fine waiting for heir star
consultant to return. We ask that the EEOC obtain from Ettain all correspondence between
Ettain and MedStar regarding Ms. Russ' absence and termination.

        It is nonsensical that MedStar would terminate Ms. Russ for business reascns when
Ettain was happy to continue paying Ettain for Ms. Russ' valuable services. Ettain made its
decision based not on a lack of business, but on disability stereotyping. That is discriminatory.

         In light   of the evidence in Ms.      Russ' charge and detailed above, we   askthat the
Commission make           a   finding of discrimination in this matter. Thank you for your ime and
attention.
        Case 1:21-cv-00623-RP Document 1-1 Filed 07/14/21 Page 13 of 13


Russ Rebuttal Statement
February 16, 2021
Page 4 of 4




                                               Sincerely,

                                               /s/ Brett Beeler


                                               Brett Beeler
                                               Ross-Scalise Law Group
Enclosure
